---------------------------

                                  UNITED STATES DISTRICT COURT                                FILED
                                  FOR THE DISTRICT OF COLUMBIA                                  NOV - 1 2011
                                                                                          Clerk, U.S. District & Bankruptcy
                                                                                         Courts for the District of Columbia
     CECIL L. MUHAMMED-EL,                          )
                                                    )
                            Plaintiff,              )
                                                    )
                    v.                              )       Civil Action No.           11 IB09
                                                    )
     UNITED STATES OF AMERICA,                      )
                                                    )
                             Defendant.             )


                                         MEMORANDUM OPINION

             This matter is before the Court on plaintiff s application to proceed in forma pauperis and

     his pro se complaint. The Court will grant the application and dismiss the complaint.

             Plaintiff describes himself as a Moorish American National, and objects to his

      characterization as "Negro, Black, Afro-American, Colored, and African American." Compl. at

      1. He alleges that the United States government is holding him hostage in violation of federal

      law, id. at 2, and he appears to allege that only the "U.S. Supreme Court, [a] Special Committee

      and/or the United Nations International Court of Justice (The World Court, in The Hague,

     Netherlands)," id. at 3, has the authority to effect his incarceration. Plaintiff appears, then, to

      challenge the conviction and sentence imposed by the Superior Court of the District of Columbia.

     ld. at 4. He demands his immediate release and reparations. ld.

             Plaintiffs challenge to the Superior Court's jurisdiction is not properly brought in this

     federal district court. Rather, "[ u]nder D.C. Code § 23-110, a prisoner may seek to vacate, set

     aside, or correct sentence on any of four grounds: (1) the sentence is unconstitutional or illegal;

     (2) the Superior Court did not have jurisdiction to impose the sentence; (3) the sentence exceeded




                                                                                                                               3
the maximum authorized by law; or (4) the sentence is subject to collateral attack." Alston v.

United States, 590 A.2d 511,513 (D.C. 1991). Such a motion must be filed in the Superior

Court, see D.C. Code § 23-110(a), and "shall not be entertained ... by any Federal ... court ifit

appears that the [prisoner] has failed to make a motion for relief under this section or that the

Superior Court has denied him relief, unless it also appears that the remedy by motion is

inadequate or ineffective to test the legality of his detention." D.C. Code § 23-110(g). No

allegations in the complaint show that plaintiff previously has attacked his conviction or sentence

in the Superior Court by motion under D.C. Code § 23-110, or that this remedy is inadequate or

ineffective.

        Furthermore, insofar as plaintiff brings this action under 42 U.S.C. § 1983 and demands

monetary relief for his alleged unlawful incarceration, the claim fails. Absent a showing that his

confinement has been invalidated by "revers [al] on direct appeal, expunge [ment] by executive

order, declar[ation of invalidity] by a state tribunal authorized to make such determination, or ...

a federal court's issuance ofa writ of habeas corpus," Heckv. Humphrey, 512 U.S. 477, 486-87

(1994), plaintiff is not entitled to damages.

        The complaint fails to state a claim upon which relief can be granted, and it will be

dismissed under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A(b). An Order accompanies this

Memorandum Opinion.